UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JASON WIMBERLY,
Plaintiff, 20-ev-2880 (JGR)

- against - ORDER

 

AUTOMOTIVEMASTERMIND, INC.,

Defendant.

 

JOHN G. KOELTL, District Judge:

The plaintiff's time to file an amended complaint is extended
to July 6, 2021.

The Clerk is directed to mail a copy of this Order to the pro
se plaintiff.

SO ORDERED.

 

 

 

 

Dated: New York, New York
June 21, 2021 cooO™N
i / John G. Koeltl
United States District Judge
USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #: _ .
DATE FILED: 8 /21/202)_

 

 

 

 

 

 

 
